                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


FRANK BLAZQUEZ,

               Plaintiff,                                          No. 1:19-cv-00890-KRS
v.

ANDREW SAUL, Commissioner
of the Social Security Administration,

               Defendant.


             ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS

       THIS MATTER comes before the Court upon Plaintiff’s Amended Motion for Leave to

Proceed in Forma Pauperis (Doc. 3), filed September 25, 2019. Having reviewed the motion, the

Court FINDS and CONCLUDES that Plaintiff’s request is well-taken and should be granted. In

making this determination, the Court notes that Plaintiff has successfully established that he is

unable to prepay the required filing fee and/or that so doing will cause him substantial hardship.

See 28 U.S.C. § 1915(a)(1).

       IT IS, THEREFORE, ORDERED that Plaintiff’s Amended Motion for Leave to

Proceed in Forma Pauperis (Doc. 3) is hereby GRANTED.

       IT IS FURTHER ORDERED that the Court FINDS AS MOOT Plaintiff’s first Motion

for Leave to Proceed in Forma Pauperis (Doc. 2).



                                                    ___________________________________
                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE
